DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Seong et al. WO 2018/135831.
As to claim 1, Seong teaches a phase shifter (figure 8, Abstract), which comprises:
a phase shift circuit board with conductive traces printed thereon (figure 1, page 4 line 48 to page 5, line 7, phase shifter 100 comprises a plurality of transmission lines 104-106 mounted to substrate 110), and
a slide device with a first tooth section configured to be driven, wherein movement of the first tooth section drives the slide device to slide on the phase shift circuit board (figures 3 and 8, page 5, lines 8-21 and page 6, line 22 to page 7, line 42, coupling point 120a of coupling variable 120, the “slide device”, is coupled to fitting hole 102b and pivoted on substrate 110 to coupled the plurality of transmission lines 104 to the fixed line 102 while rotating within a set angle range, i.e. 45 to 180 degrees; the coupling variable 120 is coupled to gear 402 that is driven through a set angle range by worm gear 406).

As to claim 2 with respect to claim 1, Seong teaches wherein the first tooth section is configured as a sector gear section (figure 8, page 6, line 46 to page 7, line 42, spur gear 402 is rotated within a set angle range by worm gear 406).

As to claim 3 with respect to claim 2, Seong teaches wherein an arc profile of the sector gear section extends following an arc trajectory of the conductive trace (figures 3 and 8, page 5, lines 8-21 and page 6, line 22 to page 7, line 42, gear 402 rotates coupling variable 120 through a set angle range).

As to claim 4 with respect to claim 1, Seong teaches the slide device is rotatably mounted on the phase shift circuit board by means of a pivot shaft (figures 3 and 8, page 5, lines 8-21 and page 6, line 22 to page 7, line 42, coupling point 120a of coupling variable 120, the “slide device”, is coupled to fitting hole 102b and pivoted on substrate 110 to coupled the plurality of transmission lines 104 to the fixed line 102 while rotating within a set angle range, i.e. 45 to 180 degrees

As to claim 5 with respect to claim1, Seong teaches wherein the slide device includes a slider and a slider support, and the slider is supported on the slider support (figures 8 and 9, page 8, lines 11-15, the fixing member 412 fixes the coupling variable 120 of the first phase shifter 100 and the coupling variable 120 of the second phase shifter 200 to each other).

As to claim 6 with respect to claim 1, Seong teaches wherein the phase shift circuit board comprises:
an input port which is configured to receive a RF signal, a first output port and a second output port respectively configured to output a corresponding phase-shifted sub-component of the RF signal, a first conductive trace which extends in a first direction and is coupled to the first output port and the second output port (figures 1 and 8, page 4, lines 29-36, phase shifters 100 and 200 comprise conductive traces to couple input terminal 162 to a plurality of output terminals 164, 166, 168, 170 and 172, the output terminals coupled to a plurality of radiating elements through  RF cables), and
the slide device is configured to couple the inpat port to the first conductive trace and is able to slide with respect to the first conductive trace in the first direction (figures 3, 8 and 9, page 5, lines 8-21 and page 6, lines 26-33, coupling variable 120 is configured to connect the input to a plurality of arc shape slots transmission lines 104-106 while rotating within a set angle).

As to claim 7, Seong teaches a remote electrical tilt system, which comprises an actuator, a transmission mechanism, and at least one phase shifter of claim 1 (see figure 8, the phase shifter as rejected for claim 1), wherein the actuator is configured to drive the transmission mechanism, and the transmission mechanism engages the first tooth section to drive the slide device to slide on the phase shift circuit board (figures 8 and 9, page 7, lines 22-42, rotation of rod 404 serves as the axis of rotation of worm gear 406 to cause gear 406 to rotate within a set angel range and simultaneously rotate the coupling variable 120).
As to claim 19, Seong teaches the remote electrical tilt system in combination with a base station antenna (figure 8, Abstract and page 2, “Technical Field”, a plurality of phase shifters arranged in parallel for adjusting the angle of a beam radiated from a base station antenna).

Allowable Subject Matter
Claims 8-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. As to claim 8, the prior art made of record teaches a phase shifter comprising a worm gear but not a slider linkage configured to drive the slide device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLANE J JACKSON whose telephone number is (571)272-7890. The examiner can normally be reached 7:30-4:30 M-TH; 8-2 FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571 270 5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BLANE J JACKSON/Primary Examiner, Art Unit 2644